Case 2:19-cv-09814-JLS-ADS Document 28 Filed 05/11/20 Page 1 of 14 Page ID #:146



   1   ROGER E HAAG (SBN: 225791)
       roger.haag@gpaclaw.com
   2   LAW OFFICES OF ROGER E. HAAG
   3   111 W. Ocean Boulevard, Suite 406
       Long Beach, CA 90802
   4   Telephone No.: 562.216.8028
       Fax No.: 562.684.4216
   5

   6   Attorney for Plaintiff, Michael Gennarelli
   7   MORGAN, LEWIS & BOCKIUS LLP
       Kathryn T. McGuigan, Bar No. 232112
   8   kathryn.mcguigan@morganlewis.com
       Karen Y. Cho, Bar No. 274810
   9   karen.cho@morganlewis.com
       300 South Grand Avenue
  10   Twenty-Second Floor
       Los Angeles, CA 90071-3132
  11   Tel: +1.213.612.2500; Fax: +1.213.612.2501
  12   Taylor D. Horn, Bar No. 329435
       taylor.horn@morganlewis.com
  13   One Market Spear Street Tower
       San Francisco, CA 94105
  14   Tel: +1.415.442.1000; Fax: +1.415.442.1001
  15
       Attorneys for Defendant
  16   CHARTER COMMUNICATIONS, LLC
  17

  18                          UNITED STATES DISTRICT COURT
  19                         CENTRAL DISTRICT OF CALIFORNIA
  20

  21   Michael Gennarelli,                          Case No. 2:19-cv-09814-JLS-ADS
  22                      Plaintiff,
                                                    STIPULATED PROTECTIVE
  23               v.                               ORDER
  24   CHARTER COMMUNICATIONS                       Complaint Filed: November 15, 2019
       LLC, a Delaware corporation, and             Trial Date: None Set.
  25   DOES 1 through 10, Inclusive,
  26                      Defendants.
  27

  28
                                                             STIPULATED PROTECTIVE ORDER
Case 2:19-cv-09814-JLS-ADS Document 28 Filed 05/11/20 Page 2 of 14 Page ID #:147



   1         Plaintiff MICHAEL GENNARELLI (“Plaintiff”) and Defendant CHARTER
   2   COMMUNICATIONS, LLC (“Defendant”) (collectively “the parties”) hereby
   3   stipulate by and through their respective attorneys of record as follows:
   4         1.     A. PURPOSES AND LIMITATIONS
   5         Discovery in this action is likely to involve production of confidential,
   6   proprietary, or private information for which special protection from public
   7   disclosure and from use for any purpose other than prosecuting this litigation may be
   8   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
   9   the following Stipulated Protective Order. The parties acknowledge that this Order
  10   does not confer blanket protections on all disclosures or responses to discovery and
  11   that the protection it affords from public disclosure and use extends only to the
  12   limited information or items that are entitled to confidential treatment under the
  13   applicable legal principles. The parties further acknowledge, as set forth in Section
  14   12.3, below, that this Stipulated Protective Order does not entitle them to file
  15   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
  16   that must be followed and the standards that will be applied when a party seeks
  17   permission from the court to file material under seal.
  18         B. GOOD CAUSE STATEMENT
  19         This action is likely to involve trade secrets, third party private information,
  20   and other valuable proprietary information for which special protection from public
  21   disclosure and from use for any purpose other than prosecution of this action is
  22   warranted. Such private, confidential and proprietary materials and information
  23   consist of, among other things, confidential business or financial information,
  24   information regarding confidential business practices, or other confidential research,
  25   development, or commercial information (including information implicating privacy
  26   rights of third parties), information otherwise generally unavailable to the public, or
  27   which may be privileged or otherwise protected from disclosure under state or federal
  28   statutes, court rules, case decisions, or common law. Accordingly, to expedite the
                                                                STIPULATED PROTECTIVE ORDER
                                                2
Case 2:19-cv-09814-JLS-ADS Document 28 Filed 05/11/20 Page 3 of 14 Page ID #:148



   1   flow of information, to facilitate the prompt resolution of disputes over
   2   confidentiality of discovery materials, to adequately protect information the parties
   3   are entitled to keep confidential, to ensure that the parties are permitted reasonable
   4   necessary uses of such material in preparation for and in the conduct of trial, to
   5   address their handling at the end of the litigation, and serve the ends of justice, a
   6   protective order for such information is justified in this matter. It is the intent of the
   7   parties that information will not be designated as confidential for tactical reasons and
   8   that nothing be so designated without a good faith belief that it has been maintained
   9   in a confidential, non-public manner, and there is good cause why it should not be
  10   part of the public record of this case.
  11   2.     DEFINITIONS
  12          2.1    Action: this pending federal lawsuit, entitled, Michael Gennarelli v.
  13   Charter Communications, LLC, et al., Case Number, 2:19-cv-09814-JLS-ADS.
  14          2.2    Challenging Party: a Party or Non-Party that challenges the designation
  15   of information or items under this Order.
  16          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  17   how it is generated, stored or maintained) or tangible things that qualify for protection
  18   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
  19   Cause Statement.
  20          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  21   their support staff).
  22          2.5    Designating Party: a Party or Non-Party that designates information or
  23   items that it produces in disclosures or in responses to discovery as
  24   “CONFIDENTIAL.”
  25          2.6    Disclosure or Discovery Material: all items or information, regardless
  26   of the medium or manner in which it is generated, stored, or maintained (including,
  27   among other things, testimony, transcripts, and tangible things), that are produced or
  28   generated in disclosures or responses to discovery in this matter.
                                                                  STIPULATED PROTECTIVE ORDER
                                                 3
Case 2:19-cv-09814-JLS-ADS Document 28 Filed 05/11/20 Page 4 of 14 Page ID #:149



   1         2.7    Expert: a person with specialized knowledge or experience in a matter
   2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
   3   an expert witness or as a consultant in this Action.
   4         2.8    House Counsel: attorneys who are employees of a party to this Action.
   5   House Counsel does not include Outside Counsel of Record or any other outside
   6   counsel.
   7         2.9    Non-Party: any natural person, partnership, corporation, association, or
   8   other legal entity not named as a Party to this action.
   9         2.10 Outside Counsel of Record: attorneys who are not employees of a party
  10   to this Action but are retained to represent or advise a party to this Action and have
  11   appeared in this Action on behalf of that party or are affiliated with a law firm which
  12   has appeared on behalf of that party, and includes support staff.
  13         2.11 Party: any party to this Action, including all of its officers, directors,
  14   employees, consultants, retained experts, and Outside Counsel of Record (and their
  15   support staffs).
  16         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  17   Discovery Material in this Action.
  18         2.13 Professional Vendors: persons or entities that provide litigation support
  19   services (e.g., photocopying, videotaping, translating, preparing exhibits or
  20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  21   and their employees and subcontractors.
  22         2.14 Protected Material: any Disclosure or Discovery Material that is
  23   designated as “CONFIDENTIAL.”
  24         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
  25   from a Producing Party.
  26   3.    SCOPE
  27         The protections conferred by this Stipulation and Order cover not only
  28   Protected Material (as defined above), but also (1) any information copied or
                                                                 STIPULATED PROTECTIVE ORDER
                                                4
Case 2:19-cv-09814-JLS-ADS Document 28 Filed 05/11/20 Page 5 of 14 Page ID #:150



   1   extracted from Protected Material; (2) all copies, excerpts, summaries, or
   2   compilations of Protected Material; and (3) any testimony, conversations, or
   3   presentations by Parties or their Counsel that might reveal Protected Material.
   4         Any use of Protected Material at trial shall be governed by the orders of the
   5   trial judge. This Order does not govern the use of Protected Material at trial.
   6   4.    DURATION
   7         Even after final disposition of this litigation, the confidentiality obligations
   8   imposed by this Order shall remain in effect until a Designating Party agrees
   9   otherwise in writing or a court order otherwise directs. Final disposition shall be
  10   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  11   or without prejudice; and (2) final judgment herein after the completion and
  12   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  13   including the time limits for filing any motions or applications for extension of time
  14   pursuant to applicable law.
  15   5.    DESIGNATING PROTECTED MATERIAL
  16         5.1    Exercise of Restraint and Care in Designating Material for Protection.
  17   Each Party or Non-Party that designates information or items for protection under
  18   this Order must take care to limit any such designation to specific material that
  19   qualifies under the appropriate standards. The Designating Party must designate for
  20   protection only those parts of material, documents, items, or oral or written
  21   communications that qualify so that other portions of the material, documents, items,
  22   or communications for which protection is not warranted are not swept unjustifiably
  23   within the ambit of this Order.
  24         Mass, indiscriminate, or routinized designations are prohibited. Designations
  25   that are shown to be clearly unjustified or that have been made for an improper
  26   purpose (e.g., to unnecessarily encumber the case development process or to impose
  27   unnecessary expenses and burdens on other parties) may expose the Designating
  28   Party to sanctions.
                                                                STIPULATED PROTECTIVE ORDER
                                                5
Case 2:19-cv-09814-JLS-ADS Document 28 Filed 05/11/20 Page 6 of 14 Page ID #:151



   1         If it comes to a Designating Party’s attention that information or items that it
   2   designated for protection do not qualify for protection, that Designating Party must
   3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
   4         5.2    Manner and Timing of Designations. Except as otherwise provided in
   5   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   6   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   7   under this Order must be clearly so designated before the material is disclosed or
   8   produced.
   9         Designation in conformity with this Order requires:
  10                (a)   for information in documentary form (e.g., paper or electronic
  11   documents, but excluding transcripts of depositions or other pretrial or trial
  12   proceedings), that the Producing Party affix at a minimum, the legend
  13   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  14   contains protected material. If only a portion or portions of the material on a page
  15   qualifies for protection, the Producing Party also must clearly identify the protected
  16   portion(s) (e.g., by making appropriate markings in the margins).
  17         A Party or Non-Party that makes original documents available for inspection
  18   need not designate them for protection until after the inspecting Party has indicated
  19   which documents it would like copied and produced. During the inspection and
  20   before the designation, all of the material made available for inspection shall be
  21   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
  22   it wants copied and produced, the Producing Party must determine which documents,
  23   or portions thereof, qualify for protection under this Order. Then, before producing
  24   the specified documents, the Producing Party must affix the “CONFIDENTIAL
  25   legend” to each page that contains Protected Material. If only a portion or portions
  26   of the material on a page qualifies for protection, the Producing Party also must
  27   clearly identify the protected portion(s) (e.g., by making appropriate markings in the
  28   margins).
                                                                STIPULATED PROTECTIVE ORDER
                                                6
Case 2:19-cv-09814-JLS-ADS Document 28 Filed 05/11/20 Page 7 of 14 Page ID #:152



   1                 (b)   for testimony given in depositions that the Designating Party
   2   identify the Disclosure or Discovery Material on the record, before the close of the
   3   deposition all protected testimony.
   4                 (c)   for information produced in some form other than documentary
   5   and for any other tangible items, that the Producing Party affix in a prominent place
   6   on the exterior of the container or containers in which the information is stored the
   7   legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
   8   protection, the Producing Party, to the extent practicable, shall identify the protected
   9   portion(s).
  10         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
  11   failure to designate qualified information or items does not, standing alone, waive
  12   the Designating Party’s right to secure protection under this Order for such material.
  13   Upon timely correction of a designation, the Receiving Party must make reasonable
  14   efforts to assure that the material is treated in accordance with the provisions of this
  15   Order.
  16   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  17         6.1     Timing of Challenges.      Any Party or Non-Party may challenge a
  18   designation of confidentiality at any time that is consistent with the Court’s
  19   Scheduling Order.
  20         6.2     Meet and Confer. The Challenging Party shall initiate the dispute
  21   resolution process under Local Rule 37.1 et seq.
  22         6.3     The burden of persuasion in any such challenge proceeding shall be on
  23   the Designating Party. Frivolous challenges, and those made for an improper purpose
  24   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  25   expose the Challenging Party to sanctions. Unless the Designating Party has waived
  26   or withdrawn the confidentiality designation, all parties shall continue to afford the
  27   material in question the level of protection to which it is entitled under the Producing
  28   Party’s designation until the Court rules on the challenge.
                                                                 STIPULATED PROTECTIVE ORDER
                                                7
Case 2:19-cv-09814-JLS-ADS Document 28 Filed 05/11/20 Page 8 of 14 Page ID #:153



   1   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
   2         7.1    Basic Principles. A Receiving Party may use Protected Material that
   3   is disclosed or produced by another Party or by a Non-Party in connection with this
   4   Action only for prosecuting, defending, or attempting to settle this Action. Such
   5   Protected Material may be disclosed only to the categories of persons and under the
   6   conditions described in this Order.        When the Action has been terminated, a
   7   Receiving Party must comply with the provisions of section 13 below (FINAL
   8   DISPOSITION).
   9         Protected Material must be stored and maintained by a Receiving Party at a
  10   location and in a secure manner that ensures that access is limited to the persons
  11   authorized under this Order.
  12         7.2    Disclosure of “CONFIDENTIAL” Information or Items.                Unless
  13   otherwise ordered by the court or permitted in writing by the Designating Party, a
  14   Receiving    Party     may     disclose   any    information   or   item   designated
  15   “CONFIDENTIAL” only to:
  16                (a)     the Receiving Party’s Outside Counsel of Record in this Action,
  17   as well as employees of said Outside Counsel of Record to whom it is reasonably
  18   necessary to disclose the information for this Action;
  19                (b)     the officers, directors, and employees (including House Counsel)
  20   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
  21                (c)     Experts (as defined in this Order) of the Receiving Party to whom
  22   disclosure is reasonably necessary for this Action and who have signed the
  23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  24                (d)     the court and its personnel;
  25                (e)     court reporters and their staff;
  26                (f)     professional jury or trial consultants, mock jurors, and
  27   Professional Vendors to whom disclosure is reasonably necessary for this Action and
  28   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                STIPULATED PROTECTIVE ORDER
                                                  8
Case 2:19-cv-09814-JLS-ADS Document 28 Filed 05/11/20 Page 9 of 14 Page ID #:154



   1                  (g)   the author or recipient of a document containing the information
   2   or a custodian or other person who otherwise possessed or knew the information;
   3                  (h)   during their depositions, witnesses, and attorneys for witnesses,
   4   in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
   5   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
   6   they will not be permitted to keep any confidential information unless they sign the
   7   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   8   agreed by the Designating Party or ordered by the court. Pages of transcribed
   9   deposition testimony or exhibits to depositions that reveal Protected Material may be
  10   separately bound by the court reporter and may not be disclosed to anyone except as
  11   permitted under this Stipulated Protective Order; and
  12                  (i)   any mediator or settlement officer, and their supporting
  13   personnel, mutually agreed upon by any of the parties engaged in settlement
  14   discussions.
  15   8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
  16   OTHER LITIGATION
  17         If a Party is served with a subpoena or a court order issued in other litigation
  18   that compels disclosure of any information or items designated in this Action as
  19   “CONFIDENTIAL,” that Party must:
  20                  (a)   promptly notify in writing the Designating Party. Such
  21   notification shall include a copy of the subpoena or court order;
  22                  (b)   promptly notify in writing the party who caused the subpoena or
  23   order to issue in the other litigation that some or all of the material covered by the
  24   subpoena or order is subject to this Protective Order. Such notification shall include
  25   a copy of this Stipulated Protective Order; and
  26                  (c)   cooperate with respect to all reasonable procedures sought to be
  27   pursued by the Designating Party whose Protected Material may be affected.
  28         If the Designating Party timely seeks a protective order, the Party served with
                                                                STIPULATED PROTECTIVE ORDER
                                                9
Case 2:19-cv-09814-JLS-ADS Document 28 Filed 05/11/20 Page 10 of 14 Page ID #:155



    1   the subpoena or court order shall not produce any information designated in this
    2   action as “CONFIDENTIAL” before a determination by the court from which the
    3   subpoena or order issued, unless the Party has obtained the Designating Party’s
    4   permission. The Designating Party shall bear the burden and expense of seeking
    5   protection in that court of its confidential material and nothing in these provisions
    6   should be construed as authorizing or encouraging a Receiving Party in this Action
    7   to disobey a lawful directive from another court.
    8   9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
    9   IN THIS LITIGATION
   10                (a)   The terms of this Order are applicable to information produced
   11   by a Non-Party in this Action and designated as “CONFIDENTIAL.”                  Such
   12   information produced by Non-Parties in connection with this litigation is protected
   13   by the remedies and relief provided by this Order. Nothing in these provisions should
   14   be construed as prohibiting a Non-Party from seeking additional protections.
   15                (b)   In the event that a Party is required, by a valid discovery request,
   16   to produce a Non-Party’s confidential information in its possession, and the Party is
   17   subject to an agreement with the Non-Party not to produce the Non-Party’s
   18   confidential information, then the Party shall:
   19                      (1)    promptly notify in writing the Requesting Party and the
   20   Non-Party that some or all of the information requested is subject to a confidentiality
   21   agreement with a Non-Party;
   22                      (2)    promptly provide the Non-Party with a copy of the
   23   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
   24   reasonably specific description of the information requested; and
   25                      (3)     make the information requested available for inspection by
   26   the Non-Party, if requested.
   27                (c)   If the Non-Party fails to seek a protective order from this court
   28   within 14 days of receiving the notice and accompanying information, the Receiving
                                                                 STIPULATED PROTECTIVE ORDER
                                                10
Case 2:19-cv-09814-JLS-ADS Document 28 Filed 05/11/20 Page 11 of 14 Page ID #:156



    1   Party may produce the Non-Party’s confidential information responsive to the
    2   discovery request. If the Non-Party timely seeks a protective order, the Receiving
    3   Party shall not produce any information in its possession or control that is subject to
    4   the confidentiality agreement with the Non-Party before a determination by the court.
    5   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
    6   of seeking protection in this court of its Protected Material.
    7   10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    8         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    9   Protected Material to any person or in any circumstance not authorized under this
   10   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   11   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   12   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   13   persons to whom unauthorized disclosures were made of all the terms of this Order,
   14   and (d) request such person or persons to execute the “Acknowledgment and
   15   Agreement to Be Bound” that is attached hereto as Exhibit A.
   16   11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   17   PROTECTED MATERIAL
   18         When a Producing Party gives notice to Receiving Parties that certain
   19   inadvertently produced material is subject to a claim of privilege or other protection,
   20   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   21   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   22   may be established in an e-discovery order that provides for production without prior
   23   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
   24   parties reach an agreement on the effect of disclosure of a communication or
   25   information covered by the attorney-client privilege or work product protection, the
   26   parties may incorporate their agreement in the stipulated protective order submitted
   27   to the court.
   28
                                                                  STIPULATED PROTECTIVE ORDER
                                                 11
Case 2:19-cv-09814-JLS-ADS Document 28 Filed 05/11/20 Page 12 of 14 Page ID #:157



    1   12. MISCELLANEOUS
    2         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    3   person to seek its modification by the Court in the future.
    4         12.2 Right to Assert Other Objections. By stipulating to the entry of this
    5   Protective Order no Party waives any right it otherwise would have to object to
    6   disclosing or producing any information or item on any ground not addressed in this
    7   Stipulated Protective Order. Similarly, no Party waives any right to object on any
    8   ground to use in evidence of any of the material covered by this Protective Order.
    9         12.3 Filing Protected Material. A Party that seeks to file under seal any
   10   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
   11   only be filed under seal pursuant to a court order authorizing the sealing of the
   12   specific Protected Material at issue. If a Party's request to file Protected Material
   13   under seal is denied by the court, then the Receiving Party may file the information
   14   in the public record unless otherwise instructed by the court.
   15   13. FINAL DISPOSITION
   16         After the final disposition of this Action, as defined in paragraph 4, within 60
   17   days of a written request by the Designating Party, each Receiving Party must return
   18   all Protected Material to the Producing Party or destroy such material. As used in
   19   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   20   summaries, and any other format reproducing or capturing any of the Protected
   21   Material. Whether the Protected Material is returned or destroyed, the Receiving
   22   Party must submit a written certification to the Producing Party (and, if not the same
   23   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
   24   (by category, where appropriate) all the Protected Material that was returned or
   25   destroyed and (2) affirms that the Receiving Party has not retained any copies,
   26   abstracts, compilations, summaries or any other format reproducing or capturing any
   27   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   28   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                                                  STIPULATED PROTECTIVE ORDER
                                                 12
Case 2:19-cv-09814-JLS-ADS Document 28 Filed 05/11/20 Page 13 of 14 Page ID #:158



    1   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
    2   reports, attorney work product, and consultant and expert work product, even if such
    3   materials contain Protected Material. Any such archival copies that contain or
    4   constitute Protected Material remain subject to this Protective Order as set forth in
    5   Section 4 (DURATION).
    6         14. Any violation of this Order may be punished by any and all appropriate
    7   measures including, without limitation, contempt proceedings and/or monetary
    8   sanctions.
    9         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   10
        Dated: May 11, 2020                         LAW OFFICES OF ROGER E. HAAG
   11

   12
                                                    By: _/s/ Roger E. Haag________
   13                                                  Roger E. Haag
                                                       Attorney for Plaintiff MICHAEL
   14                                                  GENNARELLI
   15
        Dated: May 11, 2020                         MORGAN, LEWIS & BOCKIUS LLP
   16

   17
                                                    By: /s/ Karen Y. Cho
   18                                                  Kathryn T. McGuigan
                                                       Karen Y. Cho
   19                                                  Taylor D. Horn
                                                       Attorneys for Defendant
   20                                                  CHARTER COMMUNICATIONS,
                                                       LLC
   21
        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   22

   23
        Dated: _May 11, 2020_
   24
                                                       /s/ Autumn D. Spaeth
                                                    _________________________________
   25
                                                    Honorable Autumn D. Spaeth
   26                                               United States Magistrate Judge
   27

   28
                                                                STIPULATED PROTECTIVE ORDER
                                               13
Case 2:19-cv-09814-JLS-ADS Document 28 Filed 05/11/20 Page 14 of 14 Page ID #:159



    1                                        EXHIBIT A
    2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3         I, _____________________________ [print or type full name], of
    4   _________________ [print or type full address], declare under penalty of perjury
    5   that I have read in its entirety and understand the Stipulated Protective Order that was
    6   issued by the United States District Court for the Central District of California on
    7   [date] in the case of Michael Gennarelli v. Charter Communications, LLC, et al. Case
    8   Number, 2:19-cv-09814-JLS-ADS. I agree to comply with and to be bound by all
    9   the terms of this Stipulated Protective Order and I understand and acknowledge that
   10   failure to so comply could expose me to sanctions and punishment in the nature of
   11   contempt. I solemnly promise that I will not disclose in any manner any information
   12   or item that is subject to this Stipulated Protective Order to any person or entity
   13   except in strict compliance with the provisions of this Order.
   14         I further agree to submit to the jurisdiction of the United States District Court
   15   for the Central District of California for the purpose of enforcing the terms of this
   16   Stipulated Protective Order, even if such enforcement proceedings occur after
   17   termination of this action. I hereby appoint __________________________ [print or
   18   type full name] of _______________________________________ [print or type full
   19   address and telephone number] as my California agent for service of process in
   20   connection with this action or any proceedings related to enforcement of this
   21   Stipulated Protective Order.
   22

   23   Date: ______________________________________
   24   City and State where sworn and signed: _________________________________
   25   Printed name: _______________________________
   26   Signature: __________________________________
   27

   28
                                                                  STIPULATED PROTECTIVE ORDER
                                                 14
